Name: 89/326/EEC: Commission Decision of 3 May 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the Portuguese text is authentic
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe
 Date Published: 1989-05-18

 Avis juridique important|31989D032689/326/EEC: Commission Decision of 3 May 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the Portuguese text is authentic Official Journal L 134 , 18/05/1989 P. 0034 - 0034*****COMMISSION DECISION of 3 May 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Portuguese text is authentic) (89/326/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds set out in Article 4 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Portugal has submitted such an application in respect of the area of Setubal; Whereas that area satisfies the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The area of Setubal is hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Council Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 3 May 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.